     Case 2:18-bk-17217-NB       Doc 52 Filed 12/10/18 Entered 12/10/18 12:57:46                      Desc
                                   Main Document Page 1 of 2


 1   JaVonne M. Phillips, Esq. SBN 187474
     Kelly M. Raftery, Esq. SBN 249195
 2
     McCarthy & Holthus, LLP                                                FILED & ENTERED
 3   411 Ivy Street
     San Diego, CA 92101
 4   Phone (877) 369-6122                                                         DEC 10 2018
 5   Fax (619) 685-4811
                                                                             CLERK U.S. BANKRUPTCY COURT
 6   Attorneys for Secured Creditor, U.S. Bank NA,                           Central District of California
                                                                             BY ghaltchi DEPUTY CLERK
     successor trustee to Bank of America, NA,
 7   successor in interest to LaSalle Bank NA, as
 8   trustee, on behalf of the holders of the WaMu                  CHANGES MADE BY COURT
     Mortgage Pass-Through Certificates, Series 2006-
 9   AR13, its assignees and/or successors, by and
     through its servicing agent Select Portfolio
10
     Servicing, Inc.
11
12
13
14                            UNITED STATES BANKRUPTCY COURT
15                             CENTRAL DISTRICT OF CALIFORNIA
16                                    LOS ANGELES DIVISION
17
     In re:                                       )   Case No. 2:18-bk-17217-NB
18                                                )
19   Benjamin Saeedian,                           )   Chapter 11
                                                  )
20                Debtor.                         )
                                                  )   ORDER GRANTING MOTION TO
21
                                                  )   APPROVE STIPULATION
22                                                )   FOR ADEQUATE PROTECTION ON
                                                  )   FIRST LIEN SECURED BY REAL
23                                                )   PROPERTY AT 252 SOUTH CLARK
24                                                )   DRIVE, BEVERLY HILLS, CA 90211
                                                  )
25                                                )   [No Hearing Set]
                                                  )
26                                                )
27                                                )
                                                  )   Judge: Neil W. Bason
28                                                )
                                                  )
29


                                          1                                         File No. CA-18-147257
                                                         Order Granting Motion, Case No. 2:18-bk-17217-NB
     Case 2:18-bk-17217-NB           Doc 52 Filed 12/10/18 Entered 12/10/18 12:57:46                    Desc
                                       Main Document Page 2 of 2


 1          The parties having agreed to the terms set forth in the Stipulation for Adequate Protection
 2   On First Lien Secured by Real Property At 252 South Clark Drive, Beverly Hills, CA 90211,
 3   filed on 11/14/2018 as document #44, are bound by the terms of their stipulation which shall be
 4   the Order of this Court, except as follows. First, in order to implement paragraph 11 of the
 5   stipulation, which provides for a 14 day period for Debtor to object to a Declaration of Default,
 6   Secured Creditor is directed to wait until after expiration of that 14 day period before lodging the
 7   proposed Order Terminating the Automatic Stay, so that the Parties, rather than this Court, have
 8   the responsibility for keeping track of their deadlines. Second, although this Court’s forms
 9   relating to relief from stay matters are mandatory, and the parties have not used those forms, this
10   Court will excuse that omission in this instance, but that creates additional work for this Court
11   and can lead to omitting important “boilerplate” provisions and/or creating the type of issued
12   noted above, so if this Court later learns of important “boilerplate” that was omitted, or problems
13   that are created by the parties’ procedure, then this order may be modified accordingly, and in
14   future the parties are reminded that they must use this Court’s mandatory forms.
                                                  ###
15
16
17
18
19
20
21
22
23
24
25         Date: December 10, 2018
26
27
28
29


                                             2                                        File No. CA-18-147257
                                                           Order Granting Motion, Case No. 2:18-bk-17217-NB
